         Case 1:21-mj-00140-RMM Document 13 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

   v.
                                                         Case No. 21-MJ-140 (RMM)
SCOTT KEVIN FAIRLAMB,

   Defendant


                                  NOTICE OF APPEARANCE

        NOW COMES the United States of America, through undersigned counsel, and gives

notice that undersigned counsel, Leslie A. Goemaat, Assistant United States Attorney, hereby

enters her appearance on behalf of the United States.

        Dated: February 9, 2021

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188


                                              /s/ Leslie A. Goemaat
                                             Leslie A. Goemaat
                                             Assistant United States Attorney
                                             MA Bar No. 676695
                                             555 4th Street, N.W., Room 5840
                                             Washington, D.C. 20530
                                             Office: 202-803-1608
                                             Leslie.Goemaat@usdoj.gov
